Explanations of vote
Explanations of vote
(FI) Madam President, first of all let me say that I am pleased that the budget package was voted on and got through. Of course, as Vice-Chairman of the Committee on Culture and Education, I followed matters relating to this area in particular, and I am glad that one important project, the European Youth Olympic Festival in Tampere, was voted through.
It is important to ensure that we use the budget to press ahead with projects that are close to the public. Then people can see and experience how the Union is working in their region. The budget is a strong one, but it has to be said that under one Heading, which mentions the European Union as a global partner, that is, point 134, I suspect that I voted wrongly, because I was following the group list and I do not agree with it in all respects. It is perhaps worth pointing this out, but in other respects I can say that I am satisfied with this draft budget and I am happy that it went through.
Madam President, I abstained on vote 134 of the draft general budget for 2009, as the intellectual dishonesty and cynicism of the movers of this amendment are preying on the genuine concerns and fears of many of our citizens by trying to imply that, at present - and in the past - EU development funds have been given to governments and organisations for programmes that include, I quote: 'coercive abortion, forced sterilisation and infanticide', all of which we would condemn outright. That should not even need to be said. So they justify the wording of this emotive amendment, the text of which is already being used with one eye on next June's European election. The amendment is being portrayed as, I quote: 'an attempt to exclude such projects from receiving EU funds in the 2009 EU budget'. As EU funds have never been used in such a way, but always according to the Cairo ICPD, and as there is no such proposal in this year's budget to do so, the political mischief of the movers has to be acknowledged by all fair-minded and intellectually honest commentators.
(BG) I supported the 2009 budget as well as the proposal to increase it compared to what had been proposed by the Commission. Although it is not enough to meet the huge demands of all Member States, or to fully implement all priority policies, I believe that it lives up to the fundamental principle of the EU, which is solidarity.
By directing funds towards the more poorly developed countries and regions, the financial instrument has established itself as an important factor in achieving balanced development. In this regard, the Cohesion Fund plays an important role, as it is aimed at those Member States which need to close the gap between the levels of economic and social development through this fund. It is particularly important for the new Member States, which really do need the financial resources of the Community. I do not believe that these resources should be subject to conditions which are any stricter than the approved rules and procedures of the European Union.
They are of great importance in helping Bulgaria catch up in its development and to reach the European Union's average standard of living. The vote against the proposal to put Cohesion Fund resources into a reserve is a good decision. The proposal was tied to vague criteria, particularly regarding the reimbursement of withheld funds. In my view, the European Commission and Parliament have sufficient control mechanisms at their disposal to ensure that the funds are spent effectively.
(NL) Madam President, I have voted against the draft budget for 2009, and the Commission's budget in particular, for the very reason that I should like to make a political statement by not in any way approving of the Commission's actions.
In general, I consider the Commission to be an institution which, by definition, as far as its principles are concerned, works in an undemocratic way, since it is made up of a board of purely politically appointed high officials, whose behaviour, despite this, is reminiscent of some sort of European mandarins who barely tolerate supervision and who, in effect, cannot be penalised either.
Politically, as far as the 2009 budget is concerned, I am, for starters, opposed to the Commission's incessant efforts to continue, by hook or by crook, on the damned path of accession of the Islamic and non-European Turkey to the European Union. I do not intend to endorse this policy.
Madam President, we voted to support the thrust of Mrs Sinnott's Amendment 134, on preventing Community assistance being given to any government, organisation or programme which supports or participates in the management of a programme involving human rights abuses such as coercive abortion, involuntary sterilisation or infanticide.
However, we feel it important to question Mrs Sinnott's justification for proposing such an amendment. In her press statement this week, she cited such countries as China and Vietnam, where she claims that EU funding, channelled through the United Nations Population Fund (UNFPA), is presently being used for coercive abortions, involuntary sterilisation and infanticide. I spoke to the Director of the UNFPA office in Brussels this morning, who said that the UNFPA, the United Nations population programme, does not support coercion or abortion. It follows the mandate of the 1994 International Conference on Population and Development, which clearly states that reproductive health-care programmes should provide the widest range of services without any form of coercion. In addition, the global community has decided that abortion should never have been promoted as a method of family planning. China's citizens have benefited from the presence of the UNFPA and the initiatives that it has brought to the nation. In the parts of China - and other nations - where the UNFPA works, women are given more options for their reproductive health decisions, and more information about reproductive health care is available to them, as is the freedom of access to it.
Madam President, this was a complex vote and a complex budget. I regret that Amendment 133 did not succeed, as it would have given more focus to the needs of children with disabilities who are in institutional care. Our concern was the deinstitutionalisation of those children. However, this issue has not gone away and we will continue to fight for their rights. I hope that the President of the Commission responds to my letter in this regard.
- (FR) Madam President, I voted against the resolution on the draft general budget of the European Union because of a last-minute attempt once again, via an amendment tabled by the Group of the Greens/European Free Alliance, which the majority of my fellow Members have not even seen and of which they have not assessed the scope, to interpret the famous Cox package concerning the future status of MEPs in a manner that would render their voluntary pension fund meaningless.
This amendment does not reflect what is expressly agreed on in the Cox package. It is therefore out of the question to deprive almost all of the Members of new rights. This amendment cannot possibly have the slightest effect on the implementing provisions to be laid down in this regard.
We are going to make sure that this situation is redressed, because the vote has taken place without the Members' knowledge, and they are all coming to see me now, stunned by the true scope of this amendment. As vice-chairman of the pension fund, I will make sure it is redressed.
(NL) Madam President, in the final vote, I voted against the draft general budget for 2009 for the different European institutions, including Parliament obviously. I did so first of all because I am not convinced that all these European institutions, without exception, handle the huge pile of tax money economically and responsibly. Quite frankly, I think the reverse is true.
The image which our voters have of the European institutions, and we should be well aware of this, is one of a gravy train where overpaid and undertaxed apparatchiks and MEPs form a kind of Soviet-styled nomenclature, where decisions are often taken over the heads of the public, and certainly against the will and the interest of the citizens.
This is an image that we have, which certainly does not apply to everybody and everything, but in which, I fear, there is some truth for a considerable number of European institutions.
In my opinion, we will need to put our own house in order for some time to come before we can send out a more positive image of our Europe.
- (CS) Allow me to explain why I voted for Mr Stockmann's report on air travel fees. On the one hand, I welcomed the obligation to state combined costs to travellers on airline tickets and in offers, inclusive of airport fees, as this will lead to greater transparency in the decision making of passengers and will encourage economic competition. Most of all, however, I welcome the limit which unifies airport fees for the main national and larger airports, allowing the smaller airports to offer lower prices and thereby to compete in a market which is currently very much lacking in transparency. This creates an opportunity for regional airports to develop and for the range of air travel services on offer to the public to expand.
- (FR) Madam President, I should like to say that, in view of the growing threat of sea piracy off the Horn of Africa, the draft motion for a resolution on piracy supports the will of the Member States to undertake a coordinated naval campaign. Unfortunately, the amendments, for the most part, are pious hopes or merely point out the obvious, such as the collapse into anarchy of Somalia, events from which the full consequences must necessarily be drawn.
It will certainly not be possible to combat piracy effectively if the pirates' bases are not destroyed. It is regrettable, also, that this text does not point out the main cause of this resurgence of piracy, which represents the decline of Europe's civilising influence in this part of the world.
Lastly, I believe that it is rather odd to want to demand that the Member States' naval forces separate, as it were, the action of combating piracy from the actions being carried out - it is not too clear why - within the context of Operation Enduring Freedom, as if Bin Laden were escaping in some way from Afghanistan via Pakistan, in a dugout canoe, to make his way to New Zealand. I understand that there is a desire to introduce this distinction, but ships in the area will naturally have to carry out both missions.
Madam President, accounting standards are the key element of the language of financial services. For investors, the moves to converge the national standards of accounting to the International Financial Reporting Standards (IFRS) are a great step forward. It means that companies will be able to publish accounts in one basic form, which should be accepted in the major economies around the world. Canada, China, Japan, the USA - and now, it seems, India as well - are in agreement in the wish to converge their standards towards IFRS.
Although I welcome this, as the rapporteur for the transparency directive, I recognise that work to achieve actual convergence still has to be done. This is why I and my fellow rapporteur, Margarita Starkevičiūtė, have approved the amendments to monitor the progress of this convergence process. I trust that the Commission, in their discussions with various national authorities, can keep the momentum moving. With regard to the USA, I am keen that a new administration can be trusted and relied upon to make the substantial progress that it is needed. The Commission should keep pressure on this.
On accounting standards themselves, it is vitally important to keep the underlying approach, as agreed within the International Accounting Standards Board (IASB). The integrity of these rules will be tested by attempts to dilute them for national reasons. This should be resisted strongly, and fair value accounting must be supported in the face of such pressure.
(NL) Madam President, I abstained on the motion for a resolution on aircraft safety and body scanners, not because I object to the reservations it expresses with regard to the right of privacy for travellers, quite the reverse. I too believe that body scanners cannot be commissioned without a clear scientific and medical evaluation of the possible effects of the use of the technology in question on the health of the users.
I can only bemoan the fact that the proposal to postpone the vote and to invite Commissioner Tajani in this connection to present a study which may enable us make a more informed decision regarding the use of body scanners has been rejected.
This is a very serious matter, involving, as it does, the safety of the citizens and the use of pioneering new technology. This is why I find it very regrettable that we in our Parliament treat this issue so shoddily.
Madam President, as one of the co-authors of the motion for a resolution of the European Parliament on the commemoration of the Holodor, theartificial famine of 1932-1933 in Ukraine, allow me, as a member of the PPE-DE Group, to begin by expressing my thanks to all of my parliamentary colleagues who voted in favour of the motion for a resolution.
Under the leadership of the PPE-DE Group, a compromise was reached under which the word 'genocide' was removed at the request of the Socialist Group in the European Parliament. Following the discussion in your presence yesterday, however, filled as it was with high emotion and with the powerful words of Commissioner Tajani, nobody could be in any doubt as to what name to give this appalling act which destroyed ten million people. It is now up to the historians, on the basis of fact and as long as there are survivors still living, to bring to an end the silence and the concealment of these events. There must be books in our libraries bearing genuine witness to the famine in Ukraine.
By voting in favour of the motion for a resolution on branding the Ukrainian famine of 1932 - 1933 as a horrific crime against the Ukrainian people and against humanity, we have today pasted back into the annals of European history a page ripped out by Stalin.
Madam President, I voted for the resolution on Holodomor, the great Ukrainian famine. The resolution rightly calls it an appalling crime against the Ukrainian people and, indeed, against humanity. However, due to the position taken by certain factions, the resolution has avoided the term 'genocide', which would be fair and appropriate to be used in this case.
The Ukrainian Parliament and 26 states have defined this crime, which caused the death of at least four million people, as genocide. Moreover, recital B of the resolution quotes the UN Convention on the crime of genocide of 1948, which unequivocally covers the Ukrainian case. So I very much hope that the European Parliament will soon join the position taken by these states.
- (FR) Madam President, we have commemorated the Holodomor, the methodical destruction of Ukraine's farming community by famine, and our Parliament has recognised, as did our fellow Member a moment ago, that it was a genocide.
I should just like to stress the fact that the perpetrators of this genocide sat among the judges of civilisation at Nuremberg, a fact that should make it possible, today, to debate the composition, procedure and conclusions of the Nuremberg Trial. However, intellectuals, who are holding this debate today in Europe, are being arrested, detained, hunted down, ruined, pursued and thrown into prison. Worse, their lawyers, who are also presenting the same conclusions, are being hunted down in the same way.
In Mr Pöttering's country, for example, they are being hunted down and arrested in line with procedures that resemble Stalinist trials. We awarded the Sakharov Prize for Freedom of Thought to a Chinese dissident; we could just as well have awarded it to certain Europeans such as, for example, the courageous German lawyer, Sylvia Stolz.
(DE) Madam President, Doris Pack has, as always, submitted an excellent text, because she is not only an expert on Southern Europe, but also on education.
I welcome the fact that education is a particular area of emphasis in relation to the stabilisation agreement. However, we must extend our approaches, firstly by focusing more closely on accelerating the visa liberalisation process and giving young people in Bosnia and Herzegovina the chance to find out more about Europe by studying and travelling here.
The second decisive factor is the establishment of a European multi-faith university in Sarajevo, which is supported by all three religious communities in the country and which will act as a European centre of tolerance and mutual understanding, not on the basis of indifference, but on the basis of people's roots in each religion. With our strong support for the European university, this will not only represent major progress for people in Bosnia and Herzegovina, but may also allow Bosnia and Herzegovina to send a signal to the whole European continent.
(NL) Madam President, the report that is before us by the Committee on Petitions on the European Ombudsman's report for 2007 was very positive on the whole, and I can certainly support this view for once. I have therefore endorsed the report.
Nevertheless, I should like to note once again in this explanation of vote that it is remarkable that Parliament should congratulate the European Ombudsman on his conduct to ensure the correct and full application of rules and regulations, while law infringements and violations of the rules are occurring before our very eyes in this Parliament, so to speak, without Parliament intervening or even with Parliament's cooperation on a daily basis and on a very large scale.
For example, the way in which the Commission and Parliament continue to build on the Treaty of Lisbon, which has died a political and legal death since the referendum in Ireland, makes a mockery of all legal rules. I think it is high time we started to put our own house in order.
Written explanations of vote
The June List believes that the EU budget should be limited to 1% of the Member States' average GNI. We have therefore chosen to vote against all the increases proposed by the European Parliament, at the same time as the June List has welcomed the few savings proposed in the form of amendments by either the Committee on Budgets or individual Members.
There are a number of unfortunate budget headings. The June List particularly regrets the large amount of subsidy for the EU's agricultural policy, the Cohesion Fund, fisheries and the budget headings containing support for various types of information campaign. The June List also believes that something needs to be done about the European Parliament's constant shuttling between Strasbourg and Brussels and that the European Economic and Social Committee and the Committee of the Regions should be disbanded.
in writing. - (FR) For twenty-seven countries to have a European budget in the region of EUR 130 billion - that is to say, the equivalent of Spain's budget, and that alone - is, under normal circumstances, already rather strange.
Nevertheless, it is thus that, in a Europe that lacks high-speed rail links between Finland and Spain, and between France and Poland, as well as equipment and staff for the universities, research centres and retirement homes of a continent submerged by the geriatric tsunami, the worldwide crisis of interbank liquidity, of the real estate shock on several economies and of the decline in confidence of entrepreneurs and workers, a budget effort is required that is far removed from the usual European budget.
We therefore require exceptional budget programming for a major infrastructure plan, approved via a major 'European financial referendum'. By this I mean a European loan, of an amount equivalent to EUR 1 700 billion, raised by the banking sector.
in writing. - (SV) We Swedish Social Democrats regret that the EU should be funding tobacco producers, at the same time as investing large amounts of money in public health campaigns and anti-smoking measures in the EU.
We also consider it a scandal that the EU budget should be used to support bullfighting, which is a tradition we do not consider to be compatible with modern values and animal rights.
We also regret that all those types of export subsidy, together with milk quotas, should take up a portion of the EU's budget.
We voted against all these proposals.
We also wish to clarify why we voted against the proposal for a pilot project in favour of children and children's rights. It was because this proposal was not contained in the compromise between the political groups involved in pilot projects. Because we did not wish to jeopardise this sensitive compromise, we were not, unfortunately, able to support the proposal, with whose content we fully sympathise (amendment 133).
Finally, we wish to express our great disappointment about the fact that the amendments aimed at strengthening union cooperation and consultation between trade and industry and union organisations were not adopted in plenary.
in writing. - (FR) I voted in favour of the report by Mrs Haug on the draft general budget of the European Union for 2009 and amending letter 1/2009 to the preliminary draft general budget (PDB) of the European Union. Like many of my fellow Members, I deplore the fact that the Council has further reduced an already meagre budget: the commitment appropriations of the draft budget represent a total amount of EUR 134 billion, that is to say, a shortfall of EUR 469 million with regard to the PDB, even though the payments stand at EUR 115 billion, this being a decrease of EUR 1.8 billion. The payments are thus limited to 0.89% of GNI, that is to say, an unprecedented level that is drastically widening the gap between commitments and payments and this is something that goes against budgetary discipline. With regard to agriculture, I support the creation of three new funds - the fund for restructuring in the dairy sector, Eco-Aid to maintain sheep and goat farming in the EU, and the ad-hoc financial instrument for the adaptation of the fishing fleet to the economic consequences of the rise in fuel prices.
in writing. - (NL) The Haug report cannot count on my support, because the European Parliament is asking to spend more. I do, however, support the new priorities in the areas of climate change and energy. Many amendments aim to raise the profile of these priorities in the budget, which I welcome. This also means, though, that we need to indicate the areas in which we want to cut costs. Parliament's position does not make any mention of this.
Furthermore, I should like to declare myself openly in favour of balanced support to the governments in the Middle East. The issue of the Palestinian Authority requires our continued attention. It is appropriate for us to provide aid, given that it now looks like Prime Minister Fayad is setting a course that deserves our support.
Finally, it is justified that the European Union should wish to give extra food aid to poor countries due to food prices soaring. I agree with the rapporteur that this should not be funded from the budget for European agriculture, but rather from the budget for external policy.
in writing. - (SV) We support the basic principles behind the EU budget for 2009 and wish to emphasise that it needs to give people good value for money. The budget's framework should be respected, and we therefore welcome the fact that the budget will be kept well within this framework.
We want drastically to cut back on agricultural and regional aid and reduce the total budget. We want to put more of our shared resources into research and development, growth, infrastructure and security.
On Thursday 23 October, the European Parliament adopted at first reading the European Union's budget for 2009.
This budget falls within the particular context of the narrow 2007-2013 financial perspective - which the French socialists, moreover, refused to vote in favour of in 2006 - of the financial crisis and of the preparations for the European elections of June 2009.
A budget is policy expressed in figures. Parliament has succeeded in restoring a satisfactory payment level, in spite of the Council's desire to make bleak cuts in lines that nonetheless appear to be a priority for MEPs, such as the fight against climate change, aid for SMEs, growth and competitiveness, and citizenship schemes.
In this connection, I am delighted that we have re-established a satisfactory level of appropriations for communication initiatives concerning citizens and the media. In order to prepare for the forthcoming elections and to make citizens want to take part in the vote, it is vital that they are made aware of European issues. All initiatives undertaken by the Commission and by Parliament for the purposes of explaining Europe and its added value in terms of everyday life and of preparing for the future must be encouraged and provided with sufficient resources.
in writing. - I voted against amendment 134 because to vote for or to abstain would be to lend credibility to false allegations by Kathy Sinnott to the effect that the EU funds coercive abortion, involuntary sterilization, and, infanticide.
in writing. - (PT) As in previous budgetary procedures when we had many reasons to immediately reject them at first reading, we can say that, with regard to the draft general budget of the European Union for the financial year 2009, we have even more reasons to reject it.
The Council clearly views the next budget in exactly the same light as it did the previous ones. In other words, it plans to use this instrument to continue supporting the EU's neoliberal policy. We should not really expect anything else.
This budgetary procedure, once again, provides clear evidence of the EU's intended response to the worsening capitalist crisis, triggered by the financial crisis at the very heart of the system, in other words in the US. Neither the Commission, nor the EP, nor the Council have put forward any measures in the EU budget which will effectively respond to the needs and growing difficulties of workers and the general population, micro-, small- and medium-sized enterprises and a large part of the productive sector.
At the precise moment when the structural crisis in the European Union is getting worse, the Council has reduced payments to an 'unprecedentedly low level', by nearly EUR 9 billion compared to the forecast in the Multiannual Financial Framework.
This is why we have voted against.
in writing. - (SV) I abstained from voting because large parts of the outcome are a disappointment. For example, it is mad for the EU to be funding tobacco producers, at the same time as investing large amounts of money in public health campaigns and anti-smoking measures in the EU.
It is also a scandal that the EU budget should be used to support bullfighting, which is a tradition I do not consider to be compatible with modern values and animal rights.
I also regret that all those types of export subsidy are still to take up a portion of the EU budget and that the amendments aimed at strengthening union cooperation and consultation between trade and industry and union organisations were not adopted by Parliament.
in writing. - We would strongly oppose coercive abortion, forced sterilisation and infanticide, and concur that these are human rights abuses.
We have abstained on the amendment as EU funds have never been used in this way and the amendment fails to clarify the importance of the international development work of credible organisations in supporting women in fertility management, specifically reproductive education, reproductive health-care services and family planning, and campaigning for women's right to health care.
While we are voting in favour of Amendments 612, 131, 132 and 133 because of the importance of the issue, we feel it would be more appropriate to create a separate budget line on children's rights, which would include the issues dealt with in these amendments.
in writing. - (NL) Budget item 05020812 and Amendment 169 have given sudden and unexpected importance to the topic of school fruit on account of proposals to spend more money on it in future. There is currently a purchase agreement for which money has been set aside for years with a view to supporting the fruit growers. This gives the bought fruit a useful purpose. There are proposals in the pipeline which, from 2010, could increase the budget for 'market regulation' by EUR 90 million or more per annum. Parliament can only have an advisory role in this. It is the Council that makes the decisions, and the subsidiarity test does not apply, because this power has, pursuant to Articles 36 and 37 of the Treaty, been with the EU for a long time.
Our party, the Socialist Party in the Netherlands, considers this to be a bizarre state of affairs. A school fruit arrangement may be useful in preventing children from becoming ever more obese and unhealthy. The question is why the EU should get involved in this, rather than the municipalities that run education. Payments are currently made from the EU fund to the Member States, which are obliged to add a sum to it, and it is then up to the municipalities to implement the scheme. If nothing else, this way of working leads to a great deal of unnecessary administration and time-consuming red tape.
in writing. - (IT) Madam President, ladies and gentlemen, I have voted in favour of the draft general budget of the European Union for 2009, drawn up by Mrs Haug. I am pleased to note the increase in resources for overall spending on transport in the preliminary draft budget for the next financial year, and the creation of a new budget line on Support Activities to European Transport Policy and Passenger Rights. I must nonetheless express my disappointment over the reduction, although not excessive, of payments relating to this item.
Finally, I would like to draw attention to the opinion of the Committee on Civil Liberties, Justice and Home Affairs, of which I am a member, and say that I share Mrs Dührkop Dührkop's satisfaction that the increased budget provided for the current year for Title 18, Area of freedom, security and justice, has been retained for 2009. This reflects the great importance given to issues associated with security and safeguarding liberties, the management of migration flows and the external borders of the Union, which are becoming ever more critical, not least in the eyes of European citizens.
in writing. - (SV) As always when one votes on a budget the size of the EU's, there are details about which one has reservations. In the case of the EU, of course, it is mainly agricultural policy that sticks in the craw. It may therefore appear strange to be voting in favour of a budget in which the dominant budget heading is one that we should have liked to have been one of the smaller ones - if it existed at all. At the same time, there is a need to consider the whole picture, and the good news is the ever-increasing awareness that significantly larger resources need to be invested in what really is joint expenditure - in this case, on climate. My vote needs therefore to be interpreted in the light of the fact that the annual draft budget involves something of a shift forward, not that I uncritically support the total content. Two corrections to the voting protocol, for example concerning tobacco subsidies, have been introduced.
in writing. - Amendment 602 was supported by Parliament. Again this is disappointing, as it continues subsidising tobacco producers in the EU. Tobacco is the cause of death of half a million EU citizens each year. It is a disgrace that there is still a subsidy available to grow a product which kills so many.
in writing. - (EL) The vote in favour of the EU budget for 2009 by the centre right and centre left forces of the European Parliament, with the participation of the Greek MEPs from the New Democracy, PASOK and LAOS parties, signals the intensity of the anti-grassroots policy against the workers.
Within the framework of the Lisbon Strategy and at a time of crisis in the capitalist system, the European Union is using the budget to make workers pay for this latest crisis, to speed up capitalist restructurings, to promote harsh anti-labour measures which undermine collective agreements, to generalise the application of flexible forms of employment and to privatise state social services and insurance systems.
The European Commission and the European Parliament are pushing ahead with the imperialist action of the EU and making more money available for the militarisation of the EU, in order to pave the way for the European monopolies to penetrate third countries.
They are using the political power of the stick and carrot to try and misdirect the labour movement and are strengthening their repressive mechanisms in order to strike at the labour grassroots struggle. At the same time, they are using social dialogue to try and wheedle the consent of the workers to the rationale of the European way forward.
The parliamentary group of the Communist Party of Greece voted against this deeply class-based budget and the imperialist plans of capital and of the EU.
in writing. - (RO) As part of the vote on the report approving the 2009 Budget Section III - Commission, I voted for paragraphs 14 and 38 of the report, which support the development of institutional skills for the Nabucco project.
I also voted for amendment 542, which provides for an increase of EUR 5 million in budget item 06 03 04 (Financial support for projects of common interest in the Trans-European energy network). Although this sum is tiny in comparison with the size of the budgets required to implement energy projects, I believe that it is important for us to develop the institutional skills required to implement this project. The supplementary sum is earmarked for the development of the administrative skills of the Nabucco project coordinator.
Europe needs to diversify its sources for providing energy. In this sense, the Nabucco project is a strategic project for the European Union. The majority with which these amendments were passed is recognition of the importance attached by the European Parliament to the Nabucco project. Furthermore, we are expecting specific action to be taken, which will materialise in launching the construction of the Nabucco project.
in writing. - British Labour MEPs have long supported the reform of the CAP, especially reforms which save money, and thus do not support measures which increase costs unnecessarily. In particular, the EPLP does not support subsidising the production of tobacco; bullfighting; new funds for dairy, sheep and goats and funds for publicising the CAP.
British Labour MEPs welcome any opportunity to help small and medium enterprises, as they are the backbone of our economy, providing the majority of jobs in the EU. Consolidating funding under one budget heading will help draw attention to the needs of SMEs.
in writing. - (FR) I voted in favour of the resolution on the sections of the EU budget, excluding the European Commission's budget, on the basis of the report by Mr Lewandowski. Although none of the budgets covered by this report appear to present any major problems, I remain convinced that the European Parliament is not equipped with the resources to match the political responsibilities it has acquired by virtue of the development of the Treaties and the work of its Members, and, moreover, by virtue of its role in reducing the gap that has set in between European integration and the people, a gap that has been confirmed again and again by the various recent referendums. Like the great majority of my fellow Members, I support the proposal to strengthen the European Court of Auditors' audit capacity with the creation of 20 posts. The costs associated with funding the extension of the Court building must be kept as low as possible for taxpayers, and it is a good idea to fund this expenditure directly from the budget over four years, rather than to conceal the significantly higher costs that would result from a 25-year rental-purchase option.
in writing. - (SV) The report's starting point is increased interinstitutional cooperation by means of a general increase in services within the EU's institutions. The rapporteur believes that efficiency will be increased in this way. For example, it is proposed that personnel resources for the political groups should increase by 53 services. Moreover, a further two higher services are to be set up, in addition to the new services included in the draft budget.
The June List is very well disposed towards making the EU system more efficient, but does not believe that this is automatically achieved by means of more services. In principle, we are opposed to an increase, both in the EU budget and in the number of services, because we believe that this would involve increased bureaucracy and less national self-determination. When it comes to more services in the political groups, we maintain that this would be of most benefit to the large groups - a development that would make it harder work for other groups to conduct their own policies.
Moreover, the European Parliament has already in the past taken steps to introduce EU contributions to special 'EU parties' and party-political foundations linked to these. We believe that, in this way, more than sufficient advantage has been accorded, at taxpayers' expense, to the big well-established political parties and their groups in the European Parliament. The June List has therefore chosen to vote against the report.
Madam President, ladies and gentlemen, I voted in favour of the 2009 draft general budget presented in Mr Lewandowski's report. Indeed, I believe that the European Union should adhere strictly to the financial regime in order to send out a strong message in this time of great uncertainty on the markets. I would point out that there is still room for improvement; ample work remains to be done in building stronger interinstitutional cooperation.
Lastly, I feel I have a duty to express my opposition to those amendments providing substantial cuts to European funds for the regions of southern Italy: this is not the way to achieve European integration, even if fund management in these areas could be better. If a tap is leaking, the answer is not to turn it off, but to repair the pipe. The concept is the same, with due proportion.
in writing. - (DE) With regard to amendment 4 to the Lewandowski report, I would like to state that the PSE Group has not signed this amendment due to an error, but has fully supported it and continues to do so.
in writing. - British Labour MEPs support the principle that the European Parliament should be knowledge based, but decided to abstain on the decision to increase the number of Group staff due to the current financial conditions and the need to save money as a result.
in writing. - (PT) As we have highlighted throughout this process, the aim is to amalgamate and deliberately confuse 'competition' with 'transparency'.
Obviously it is necessary to determine the relevant criteria for airport charges and what these charges actually represent.
However, this should not occur within a policy aimed at liberalising and privatising a strategic public service such as air transport, particularly by creating a 'truly competitive airport market', applying the 'user pays' principle and requiring profitability in a public service. Indeed, as we have previously highlighted, the aim even seems to be to remove the 'supervisory role' from public control, by transferring this to 'independent' supervisory authorities or bodies.
We would reiterate that previous privatisation in this sector has not resulted in added value in the services provided, but has helped to destroy jobs and reduce workers' rights and, in some cases, caused technical and operational problems.
Despite the outermost regions not having been explicitly excluded from the scope of the directive (by recognising the permanent natural and geographical disadvantages and constraints affecting these regions and by establishing adequate derogations from compliance with universal public service obligations), as we proposed, we welcome the fact that the directive's scope has been limited to airports with more than 5 million passengers per year.
in writing. - Whilst British Conservatives recognise that the charges airports levy on their users should be subject to scrutiny on occasion, Conservatives abstained in the vote on the amendments at second reading on the draft airport charges directive. This was because they still have concerns that the regulation of some regional airports is unnecessary and may affect their ability to operate competitively. Conservatives were keen for the EU to adopt a percentage threshold at first reading. The current threshold is arbitrary and does not take into account the competitive growth of the sector.
in writing. - (DE) I will vote in favour of the directive on airport charges presented by Mr Stockmann.
The report will make abuse more difficult and reduce the distortion of competition. This will prevent airports from abusing their dominant market position and imposing excessive charges on the airlines.
I believe it is right that there will be greater differences in charge levels in future and that the new system will therefore also benefit the customer. It is important for airport users to know in every case how and on what basis charges are calculated.
It is also important that the directive includes standardised regulations on the mutual obligation to provide information, the transparency requirements and the method of calculating the charges.
in writing. - (DE) I have not voted in favour of the directive on airport charges at the second reading, just as at the first reading, because what is being proposed here will lead to unacceptable discrimination against Luxembourg airport. This is no way to treat a small country. Applying the directive to Luxembourg airport, which has 1.6 million passengers per year, and the failure to apply it to direct competitors Frankfurt-Hahn or Brussels-Charleroi, which transport more than 3 million passengers, represents unacceptable discrimination in the internal market, simply because there is a national border in between.
It is not national borders which should be the decisive factor in this case, but objective criteria, if the directive aims to prevent possible abuse on the part of airports with a dominant market position.
In the case of a smaller airport, in particular when it is the only one in the country, there is no risk of abuse of this kind, even though the competitive airports, which are also home to low-cost airlines, are only a short distance away. Luxembourg is so small that you can reach three neighbouring countries in only 30 minutes on the motorway.
This is a blatant violation of the principle of proportionality. For this reason, once again, at second reading. I am voting under protest against this text, which is intended to be a compromise.
in writing. - (GA) The rapporteur and the Committee on Transport and Tourism have done Trojan work on this report. The lack of amendments show that Parliament has taken a strong and unified position on this matter and that its Members recognise that it is important to progress the Directive on airport costs.
I am happy with the adoption at first reading of the provision of the Directive changing airport capacity from 1 million to 5 million passengers per year. It is also commendable that environment provisions have been included in the common position.
However, I felt that specific elements were missing from the common position, but the rapporteur succeeds in rectifying this at second reading. I therefore pledge my full support.
in writing. - (PL) The directive on airport charges will put an end to the long-standing conflict and debate between airports and airlines concerning the cost and quality of services. The new provisions will also protect passengers against unduly high airport charges and will restrict the practice by large airports of imposing artificially inflated prices. To date, the airport use costs imposed on airlines have been passed on to consumers.
The directive aims to increase transparency and the principles of collecting airport charges. It also introduces more specific provisions on the quality standards of the services to be provided. In addition, it establishes independent supervisory bodies Thanks to the new directive, airport charges will at last be linked to the real costs and discrimination between specific airlines will cease.
The directive in question will apply to the 67 largest European airports, handling over five million passengers per year. Warsaw's Okęcie airport is one of these. The directive will also apply to the largest airport in a particular Member State of the Union. Ten more airports will be covered by the directive by 2010.
in writing. - (SV) I have been opposed to the proposal ever since it was put before Parliament because I believe that the Chicago Convention, which at present regulates the basic provisions governing airport charges, should have the same significance for the Member States in the future too. There is no reason to change rules that are generally accepted and thus can be regulated only by the Member States.
New EU legislation means that, in the event of a dispute, pricing can ultimately be interpreted by the European Court of Justice, and this was obviously one of the reasons why the proposal was put forward. I nevertheless think that there is reason to be sceptical when the European Court of Justice has to interpret binding Community legislation. I am worried by the reluctance to take account of national provisions where certain issues are concerned. I think that, in the future too, there must be reasons to question the role of the European Court of Justice, especially on this issue.
I voted in favour of Mrs Pack's report on the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, because I am convinced that this step will help to establish a contractual relationship between the two parties that will facilitate Bosnia and Herzegovina's transition to a fully functioning state.
This will cause the country's economy to accelerate, enabling its legislation and regulations to draw gradually closer to the acquis communautaire of the European Union, which will strengthen the Stabilisation and Association Agreement (SAA), given that greater efforts are needed to overcome ethnic divisions and to move towards real reconciliation between the parties. I also agree in particular that these efforts need to be focused on the young generations, through common educational programmes in the two entities and through a common understanding of the recent tragic events that took place there.
in writing. - (PT) The European Parliament 'gives its assent to the conclusion of the agreement' ...
Behind these nine words are 65 pages of an 'agreement' which, among many other negative aspects, is ruled by the euphemistically termed 'principles of free market economy'.
In addition to some worrying political aspects, the primary objective of the agreement is the integration of Bosnia and Herzegovina within the European internal market, as a way of ensuring that the EU's major transnationals have control over its economy.
The agreement is littered with the terms 'free trade', 'free movement of capital', 'liberalising the establishment and supply of services' and 'liberalisation of transport' (air, maritime, inland waterways and land). Its aim is to ensure that, within six years, Bosnia and Herzegovina has 'properly implemented and enforced' the Community acquis on free competition in the internal market and also 'other trade-related areas'.
Obviously, we support the further development of friendly relations with other countries, but this must be in response to their real needs. These relations must be mutually beneficial and contribute to reciprocal development and the principle of non-interference and respect for national sovereignty must be observed.
However, this agreement is contrary to this principle.
in writing. - (RO) Sea piracy is an issue which is as topical nowadays as it has been for a couple of hundred years. However, it is far from being the romantic, noble 'profession' depicted in adventure novels or in the 'Pirates of the Caribbean' series of films.
Piracy causes victims and generates huge revenues for the practitioners of this 'profession'. According to some statistics, last year alone, pirates attacked more than 60 ships, capturing 14 of them and taking hundreds of sailors as hostages. Acts of piracy in the Gulf of Aden have cost ship-owners between USD 18 million and USD 30 million, in the form of ransom fees paid to recover the ships and their crews.
Furthermore, piracy can lead to complicated situations, like the one when a Ukrainian vessel transporting more than 30 missiles fell into the hands of Somali pirates. These weapons could have very well ended up with Islamic militants in Somalia or in other conflict zones on the African continent. It is difficult to explain how, in the year 2008, we still have piracy just like in the Middle Ages. The international community in general and the European Union in particular have a duty to examine this historical anomaly and to develop mechanisms which will put an end to this for the benefit of the entire region.
in writing. - I fully support the resolution on sea piracy. Currently two attacks a day are taking place around the Horn of Africa and pirates are disrupting trade flows and preventing international aid reaching Somalia. This resolution calls for coordinated action between the EU, the UN and the African Union to isolate pirates in the region and ensure aid reaches this troubled region. I support these recommendations.
in writing. - (PT) One of the most significant aspects of the EU NAVCO mission is the fact that this is the EU's first naval mission. However, it should also be noted that the EU, in taking action against this piracy, is clearly aware that it is defending its direct interests. This awareness is undoubtedly bound up with the consequences of globalisation. As the world gets closer and as the European economy becomes increasingly global, it is clear that our interests lie well beyond our borders and that their defence will also require resources that go beyond the geographical limits of Europe.
At the same, we should stress that these interests and their defence are, as a rule, common to Europe and its allies. That is why the role played by NATO, among others, in the fight against piracy is vital and must be noted and included in our analysis of this changing situation.
Madam President, ladies and gentlemen, I voted in favour of the motion for a resolution on piracy at sea. The unhindered passage of vessels is an absolute precondition for the development of international commerce: the European Union cannot tolerate acts of piracy taking place against Community fishing boats off the coast of Somalia, a rich hunting ground for thieves operating at sea.
I welcome the call on the Somali Transitional Government, in collaboration with the United Nations and the African Union, to treat piracy and armed robbery committed from the Somali coast against vessels carrying humanitarian aid as criminal acts to be pursued by arresting the perpetrators under existing international law. Finally, I applaud the joint action promoted by the Council, namely to extend the right of sea and air pursuit of these pirates to the territorial waters of the coastal states, provided that the countries concerned agree, as well as to develop a mechanism for coordinated assistance against cases of maritime piracy.
in writing. - I shall be voting for this resolution and I congratulate my colleagues on the Transport Committee for taking this initiative at this time.
Sea Piracy is a criminal act that not only threatens seafarers' lives but also disrupts legitimate trade and even humanitarian aid.
Modern day pirates have no romance; they are not Johnny Depp type characters swinging through the rigging. They are desperate, dangerous criminals who need to be brought to book.
Piracy is a problem all over the world and especially off the coast of Somalia, where it has risen to epidemic proportions. Now it is time for concerted international action to bring this type of activity to a standstill. This resolution is timely, and I hope it will help our governments to work together as a part of that international effort.
in writing. - (EL) The motion for a resolution, which was passed by the large coalition of centre right and centre left political forces in the European Parliament, uses piracy as a pretext to promote new imperialist interventions by the EU in the area of Somalia and the Horn of Africa. It exploits the cases of piracy in an area in which the imperialist aspirations of the ΕU, the USA, Russia and other forces clash to impose and safeguard the presence of EU military forces which, with a fistful of weapons, will promote its imperialist plans to gain geostrategic control.
The European Parliament welcomes the decision by the EU Council to set up and send a euro-unifying naval force, which is basically a strike force for the European monopoly business groups seeking greater penetration and redistribution of the markets for their own benefit. This new imperialist operation will mean even greater plundering of the wealth-producing resources in the area, more exploitation of the people in order to safeguard monopoly profits and new dangers of opportunist wars on the battleground of the competing imperialists.
The people can repel these new imperialist plans and impose their inalienable right to determine their own future and fate on the basis of their own interests against these imperialist plans and ambitions.
in writing. - The British Conservative Delegation supports strong international naval action against piracy, but we do not believe this is an area where the EU can, or indeed should, be involved. We therefore abstained on the Resolution. A NATO Naval Maritime Group is already being deployed against piracy in the seas off the Horn of Africa. The EU Member States that would have to contribute warships to the 'EU naval force' are already contributing to the NATO response. The EU has no additional assets. It brings no added value, only complexity, confusion and duplication, when the situation demands coherence, an unambiguous chain of command and political control, and robust rules of engagement. This is a job for NATO. We also object to references to 'EU fishing vessels', 'EU fishermen' 'Community fishing, merchant and passenger vessels'. The EU possesses no ships and none are flagged EU.
The number of acts of piracy recorded across the world between the years 2000 and 2006 was 2 400. This figure does not include the incidents transport undertakings fail to declare for fear that their insurance premiums will be increased. The Australian Government has calculated that the real number of acts of piracy is two thousand per cent higher. Piracy leads to losses of the order of USD 13-16 billion each year, and this figure is likely to increase significantly over the next few years.
Somalia is only the tip of the iceberg. From 2000 onwards, the most dangerous waters in the world have been those along the coast of south-east Asia, along with the waters around Malaysia, Indonesia, Nigeria, Iraq and Tanzania.
Acts of sea piracy represent a serious threat not only for human beings, but also for maritime safety. The European Union should make every effort to counter this threat.
The International Financial Accounting Standards (IFRS) are a sound basis on which to unify accounting standards across the world. Generalised use of globally accepted accounting standards will improve the transparency and comparability of financial reports. The benefits will be felt by enterprises and investors alike. The United States only recognises financial reports prepared on the basis of the IFRS in the version issued by the International Accounting Standards Board (IAS). The United States has, however, indicated that, for a transitional period, it is prepared to accept financial reports prepared on the basis of the IFRS in the version adopted in the framework of Regulation EC No. 1606/2002 without requiring them to be adjusted.
I voted in favour of the European Parliament motion for a resolution on the impact of aviation security measures and body scanners, that is, machines producing scanned images of persons as if they were naked, equivalent to a virtual strip search, on human rights, privacy, personal dignity and data protection, because I agree with the rapporteurs that this control measure, far from being merely technical, has a serious impact on the right to privacy, the right to data protection and the right to personal dignity. For this reason, I believe that it should be accompanied by strong and adequate safeguards.
Since conditions for a decision have not yet been met, given that essential information is still lacking, I would like to emphasise the need to ask the Commission, before the expiry of the three-month deadline, to carry out a fundamental rights impact assessment and to urgently draw up an opinion on body scanners by the beginning of November 2008.
in writing. - (PT) I support the European Parliament motion for a resolution on the impact of aviation security measures and body scanners on human rights, privacy, personal dignity and data protection.
I am concerned about the proposed regulation which provides for the use of body scanners among the permitted methods for screening passengers at EU airports. These machines produce scanned images of persons as if they were naked, which is equivalent to a virtual strip search. This measure, far from being merely technical, has a serious impact on the right to privacy, data protection and personal dignity.
I consider that the conditions for a decision have not yet been met, that the European Parliament is still missing essential information and that the European Commission must carry out a fundamental rights impact assessment, consult the independent data protection authorities and carry out a scientific and medical assessment of the possible health impact of such technologies.
Taking a decision without doing all this will show a rashness that European citizens will not understand and will represent yet another step in the escalation of security in total disregard for fundamental freedoms and personal dignity.
in writing. - (RO) I abstained from the vote on this motion for a resolution because the European Union needs to have a much more mature reflection on the balance between security and freedom. It goes without saying that both are core values for the citizens in the Member States and need to be protected in equal measure. However, we need to be aware that the technology used by criminal gangs or terrorists is, in very many cases, more advanced than that which our law enforcement agencies have available. The EU has no excuse for not using the most advanced technical resources available, if using them can mean avoiding the loss of human life.
in writing. - (PT) In recent years, stricter security requirements in air transport have increasingly led to questions about their compatibility with individual rights. This need to harmonise interests traditionally arises in the area of freedom and privacy in particular. These concerns have arisen once again in this case and demand an appropriate response which we believe can be given. If we take into account, on the one hand, the level of invasion of current methods and, on the other hand, the answers provided by solutions which involve the recording of images and ensure a physical distance between the security person and the passenger being checked, it seems that some of these questions have been overcome or at least could be overcome.
There is, however, another question which I believe has not been sufficiently covered and which raises major concerns. The health implications of this technology have not yet been adequately studied. The value put at risk in this case, namely the health of citizens, demands that care be taken. This will be difficult to ensure if measures are adopted without the conditions proposed by the original version of the text put to the vote. I therefore voted against the amendment which aimed to remove these conditions.
in writing. - (SV) I am voting in favour of this motion for a resolution, demanding that the problems associated with body scanning be investigated before a decision is taken. The resolution could have gone further, however. I am opposed in principle to the use of body scanning, which involves too great an infringement of privacy and is disproportionate to what it is desired to achieve. The current system is already on the verge of being an invasion of privacy and is sufficiently secure.
in writing. - (EL) The unacceptable EU motion for a resolution on the use of body scanners at airports has nothing to do with the security of aviation; it forms part of the reactionary policy of the EU and is a grossly flagrant breach of the personal rights and freedom of workers, with painful consequences for their health and safety.
The demagogic references, reservations and objections to the lack of guarantees relating to body scanners contained in the joint motion for a resolution in question by the European Parliament pave the way for the application of this unacceptable and highly dangerous system.
The proposed measure, which is a vulgar insult to the dignity of man and his very personality and, at the same time, puts his health at serious risk, reveals yet again the real, repulsive face of the EU of capital. The people must again draw their own conclusions. Electronically undressing citizens, with or without 'guarantees', is totally unacceptable and it needs to be roundly and decisively condemned straight away. Resistance, disobedience and insubordination in the face of the policy and measures of the EU are the only way for the people to safeguard their fundamental dignity.
in writing. - (NL) The large majority of all nations in the former Yugoslavia wish to join the EU. This wish has been expressed not only by the Albanians and Macedonians in Macedonia, who only recently found a solution to their differences of opinion regarding the government of that country, but also by the Serbs, Montenegrins and Albanian Kosovars, who recently bade farewell to a common state, along with the Serbs, Croats and Bosnians in Bosnia-Herzegovina. The EU would do well not to overestimate the significance of this. The fact that they wish to work together within the EU says nothing at all about the state structure where they live. This is in the hands of the people themselves, not the EU. If they have to choose between regional self-governance and a transfer of powers to a central government, because that is what the EU wants, then they will opt for the former. The war in Bosnia between 1992 and 1995 came about because the majority of residents did not want a central government, but a loose partnership at most. Yesterday's debate clearly demonstrated that a large majority of this Parliament would opt for more central government in Bosnia-Herzegovina rather than decentralisation. Since this goal is unattainable, the EU condemns itself to an indefinite presence in that country. This is why I will be voting against.
in writing. - (PT) This motion for a resolution forms part of the crude campaign to falsify history by equating communism with fascism, in the process disgracefully whitewashing the latter and placing those whose aim was to enslave humanity on a par with those who heroically fought for freedom.
As we have previously highlighted, this is a profoundly anti-communist campaign which aims to divide democratic forces by denying and falsifying the communist contribution to the anti-fascist fight and to the development of our civilisation. It must not be forgotten that anti-communism was the ideological cement of several fascist dictatorships and a factor used by them to divide democratic forces.
This motion for a resolution also forms part of the attempts to hide the fact that it is capitalism which is sowing the seeds of misery and hunger in the world. Just listen to the Food and Agriculture Organization of the United Nations which recently reported that tens of millions of people will fall victim to hunger, a situation that already affects around a billion human beings in the world.
This motion for a resolution must be viewed in the context of the rise of nationalist forces in Ukraine, the attempts to whitewash the collaboration of Ukrainian pro-fascist groups with the Nazis, the pressure to enlarge NATO and the current anti-Russia campaign.
in writing. - Labour Euro MPs wish to state our strong support for the belief that the Famine of 1932-33 was an appalling, man-made human tragedy, and we believe it is important to promote remembrance and public awareness of the artificial famine, together with its importance in Ukraine's history.
Britain's Prime Minister Gordon Brown made a Joint Statement with the President of the Ukraine on 15 May 2008 in which Britain pledged cooperation in international institutions to promote remembrance of the Holodomor. Although we do not officially recognise the events of 1932-33 as falling within the definition of the 1948 UN Convention on Genocide, we recognise that some academic opinion supports this view and are committed to following the debate and studying any emerging evidence closely.
in writing. - (FR) Our Parliament is at last recognising the horror of the extermination by famine - the Holomodor - instigated in the Ukraine by the Soviet regime. It is regrettable, however, that it has not taken the Ukrainian Parliament's lead and described this mass crime as a genocide.
Indeed, the famine, which killed millions of Ukrainians between 1932 and 1933, did not result exclusively from the economic and social absurdity of communism; it was the fruit of an extermination plan fitting the definition of a genocide, that is to say: 'the intention to destroy, in whole or in part, a national, ethnical, racial or religious group, as such', and also 'deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part'.
At a time when, in France, in particular, a certain middle-class communist left extreme is benefiting from media support, recognition of a genocide such as this would make it possible to remember the horrors of Marxism-Leninism, which has been responsible for the deaths of 200 million human beings since the Bolshevik Revolution of 1917 and which is today still oppressing over one and a half billion people, in Cuba, in North Korea, in Vietnam and, above all, in China, where the most uncontrolled form of capitalism combines very well with communist totalitarianism.
in writing. - (NL) My group has not signed this motion for a resolution and the majority have voted against, the reason being that they believe that the emergence of the Soviet Union in what was then a backward Russia was a step forward and enabled many badly trained, badly paid and rightless people to have a better life. I share this belief, but this cannot justify all the means that were used then. Some in favour of modernisation, not least their leader Stalin, considered the individual right to life of people who hold different views completely insignificant. This stance fitted into the framework of a long Russian tradition of oppression and violence. All the bad means from the past were dusted down, this time to break any opposition to progress. The original ideal of democracy and equal rights for all people was placed second to this. The good that was pursued became the justification for the bad that was being done, based on the idea that history always judges in favour of the victors. We are now 75 years down the line, and it is only right and proper that much attention should be devoted to what went wrong then and the many victims in this. This is why I will be voting in favour of this motion for a resolution.
in writing. - I and my British Conservative colleagues support the work of the European Ombudsman and believe that many of the proposals for improving the operation of the role in this report are worthy of support.
With regard to recital B, I wish to make clear that the British Conservative MEP Delegation opposes the Treaty of Lisbon and the incorporation of the Charter of Fundamental Rights into that Treaty. We believe that the ratification procedure on this Treaty should end following the decisive 'no' vote in Ireland.
in writing. - (PT) In this report, the Committee on Petitions encourages the Ombudsman to continue the dual aim that he announced in his 2006 Annual Report, namely working with the institutions to promote good administration and increasing communication efforts so that all citizens who might need to make use of his services are properly informed of how to do so. The increase in the number of complaints lodged confirms the importance of this information.
It should be remembered that the Ombudsman now has more powers, following changes adopted by the European Parliament at his request. The total number of inquiries dealt with by the Ombudsman in 2007 rose to 641. Of these, 64% concerned the European Commission, 14% EPSO (European Personnel Selection Office), 9% the European Parliament and 1% the Council of the European Union. The main types of alleged maladministration were lack of transparency, including refusal of information, unfairness and abuse of powers, unsatisfactory procedures, avoidable delay, discrimination, negligence, legal errors and failure to ensure fulfilment of obligations. In some instances, the cases were settled.
On 19 May 2008 the European Ombudsman, Mr Diamandouros, submitted his report to the Committee on Petitions. In it, he presented a detailed account of his activities together with data expressed in terms of figures and percentages. According to the report, the number of admissible complaints addressed to the Ombudsman has risen. It increased from 449 in 2006 to 518 in 2007. Compared to 2006, the number of inadmissible complaints fell last year. The reasons for lodging complaints were various. They included lack of transparency, unsatisfactory procedures, avoidable delays, discrimination, failure to ensure fulfilment of obligations and legal errors. Most of the complaints, as much as 65% of the total, concerned the European Commission. Only 9% of the complaints lodged with the Ombudsman concerned the European Parliament. The European Ombudsman also mentioned errors on the part of the European institutions. Mr Diamandouros criticised the European Commission for failing to comply with the legal requirement to publish in 2006 the 2005 annual report on access to documents of the European Parliament, the Council and the Commission.